DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021, 05/14/2021 and 03/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising: 
a substrate including a first active pattern on a PMOSFET region and a second active pattern on an NMOSFET region;
a gate electrode on the first and second active patterns; and 
a ferroelectric pattern interposed between the first and second active patterns and the gate electrode, 
wherein the gate electrode comprises: 
a first metal pattern on the ferroelectric pattern; 

an electrode pattern filling a recess formed in an upper portion of the second metal pattern, 
wherein a height difference between a bottom surface of the electrode pattern and a topmost surface of the ferroelectric pattern on the first active pattern is different from a height difference between a bottom surface of the electrode pattern and a topmost surface of the ferroelectric pattern on the second active pattern.

Claim 10 recites a semiconductor device, comprising: 
a substrate including a first active pattern on a PMOSFET region and a second active pattern on an NMOSFET region; 
a gate electrode on the first and second active patterns; and 
a ferroelectric pattern interposed between the first and second active patterns and the gate electrode, 
wherein the gate electrode comprises: 
a first metal pattern on the ferroelectric pattern; 
a second metal pattern on the first metal pattern; and 
an electrode pattern filling a recess formed in an upper portion of the second metal pattern,
wherein the second metal pattern covers a top surface of the ferroelectric pattern and a top surface of the first metal pattern, and 
wherein a thickness of the first metal pattern on the first active pattern is greater than a thickness of the first metal pattern on the second active pattern.

wherein a height difference between a bottom surface of the electrode pattern and a topmost surface of the ferroelectric pattern on the first active pattern is different from a height difference between a bottom surface of the electrode pattern and a topmost surface of the ferroelectric pattern on the second active pattern” or “wherein a thickness of the first metal pattern on the first active pattern is greater than a thickness of the first metal pattern on the second active pattern”.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-9 and 11-13 depend on either Claim 1 or 10 and are allowable for at least the reasons above. 

Claim 14 recites a semiconductor device, comprising: 
a substrate including an active pattern; 
a plurality of semiconductor patterns stacked on the substrate, the plurality of semiconductor patterns being vertically spaced apart from each other, and 
a gate electrode on the plurality of semiconductor patterns;
a gate spacer disposed on a side surface of the gate electrode; and 
a ferroelectric pattern interposed between the plurality of semiconductor patterns and the gate electrode, 
wherein the gate electrode comprises: 
a first metal pattern on the ferroelectric pattern; 
a second metal pattern on the first metal pattern; and 
an electrode pattern filling a recess formed in an upper portion of the second metal pattern, 
wherein the ferroelectric pattern and the first metal pattern fill a space between adjacent ones of the plurality of semiconductor patterns, and 
wherein the ferroelectric pattern includes a first portion disposed on an uppermost one of the plurality of semiconductor patterns and a second portion extending from the first portion along an inner sidewall of the gate spacer.

US PG Pub 2020/0105940 (“Majhi”) and US PG Pub 2019/0096767 (“Yeh”) are cited as being relevant references, in the art, for comparing to Applicant’s invention. The references disclose a 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 15-20 depend on Claim 14 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818